                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

             Plaintiff,

v.                                                            CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

             Defendant.

             ORDER ADOPTING JOINT PROPOSED DISCOVERY PLAN

      THIS MATTER is before the Court on the parties’ Joint Proposed Discovery Plan,

(Doc. 30). Following a review of the parties’ Joint Proposed Discovery Plan, (Doc. 30),

and after conferring with counsel, the Court hereby adopts the Joint Proposed

Discovery Plan and sets forth the deadlines for notice-related discovery as follows:

      1. Written Discovery is to be completed by November 18, 2019;

      2. Depositions must be completed no later than December 3, 2019;

      3. The parties may amend the pleadings to join additional parties no later than

          January 2, 2020;

      4. The parties may move for additional or corrective notice no later than

          January 2, 2020; and

      5. The parties may move for equitable tolling no later than January 2, 2020.

These deadlines may only be modified by Court order upon a showing of good cause.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
